Citation Nr: 0608585	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.  

2.  Entitlement to service connection for a mental disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1977 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.  

The veteran had also submitted a notice of disagreement with 
a March 2003 decision to deny service connection for drug 
abuse.  A statement of the case was promulgated including the 
issue in March 2004.  The veteran withdrew this claim, 
however, on his VA Form 9 which was received in March 2004.  
The issue is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his substantive appeal, the veteran requested an RO 
hearing, and such hearing was conducted in July 2004.  

In a statement received in November 2005, the veteran 
requested a Board hearing, and it appears that he wants such 
hearing at the RO.  In view of this recent development, the 
case must therefore be returned to the RO for such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.703 (2005).



Accordingly, this case is REMANDED for the following actions:

The veteran should be scheduled for a 
Board hearing at the RO (either by a 
traveling Veterans Law Judge or by means 
of videoconference, as the veteran may 
elect).  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for a 
scheduled hearing, the case should be 
returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

